                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


KEVIN M. QUATREVINGT                                               CIVIL ACTION


VERSUS                                                             NO: 19-1171


JEFF LANDRY, ET AL.                                                SECTION: “H”



                               ORDER AND REASONS
       Before the Court are Defendants Jeff Landry and James LeBlanc’s
Second Motion to Dismiss (Doc. 57) and Defendants Randy Smith, Angelina
Cook, and Denise Porter’s Second Motion to Dismiss (Doc. 53). For the
following reasons, the Motions are GRANTED.


                                     BACKGROUND
       The facts of this matter were detailed in a prior order of this Court. 1 The
Court repeats only those that are pertinent to the motions at hand.
       In 2006, Plaintiff Kevin Quatrevingt, then an Airman First Class in the
United States Air Force, pleaded guilty to violating Article 134 of the Uniform
Code of Military Justice. 2 The article generally prohibits “all disorders and
neglects to the prejudice and good order and discipline of the armed forces.” 3
Plaintiff violated the article by “wrongfully and knowingly possess[ing] visual
depictions of minors engaging in sexually explicit conduct.” 4 The heart of this


1 Doc. 51.
2 Doc. 20-3.
3 10 U.S.C. § 934, art. 134. The article also prohibits “crimes and offenses not capital.” Id.
4 Doc. 20-3.



                                               1
matter is the juxtaposition of two later court decisions arising out of that
conviction: the first—a 2014 criminal court ruling quashing a charge against
Plaintiff for failure to register as a sex offender on the grounds that the
underlying charge was not a sex offense (“the 2014 Ruling”); and the second—
a 2018 civil court decision that Plaintiff’s attempt to be removed from the sex
offender registry was perempted because he had failed to challenge his
classification as a sex offender within one year of notification (“the 2018
Ruling”). 5 In this pro se suit, Plaintiff seeks an injunction prohibiting
Defendants from enforcing Louisiana’s sex offender laws against him and
ordering his removal from the sex offender registry.
         In August 2020, this Court entered an order on several motions,
including Defendants’ Motions to Dismiss. 6 The Court granted Defendants’
motions and held that Defendants Landry and LeBlanc were entitled to
sovereign immunity and that Plaintiff had failed to state a claim against
Defendants Smith, Cook, and Porter. The Court then allowed Plaintiff to
amend his Complaint to the extent that he could remedy the deficiencies it had
identified. Plaintiff filed an Amended Complaint, and Defendants responded
with renewed motions to dismiss. Defendants Landry and LeBlanc again move
for dismissal of the claims against them on sovereign immunity and res
judicata grounds. Defendants Smith, Cook, and Porter move for dismissal for
failure to state a claim and qualified immunity. Plaintiff opposes.




5   Doc. 20-8; Quatrevingt v. State through Landry, 242 So. 3d 625, 630 (La. App. 1 Cir. 2018).
6   Doc. 51.

                                                2
                                LEGAL STANDARD
         To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim for relief that is plausible on its face.” 7 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw
reasonable inference that the defendant is liable for the misconduct alleged.” 8
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 9 The court need not, however,
accept as true legal conclusions couched as factual allegations. 10 To be legally
sufficient, a complaint must establish more than a “sheer possibility” that the
plaintiff’s claims are true. 11 If it is apparent from the face of the complaint
that an insurmountable bar to relief exists and the plaintiff is not entitled to
relief, the court must dismiss the claim. 12 The court’s review is limited to the
complaint and any documents attached to the motion to dismiss that are
central to the claim and referenced by the complaint. 13


                               LAW AND ANALYSIS
    I.   Motion to Dismiss by Defendants Landry and LeBlanc
         In his Original Complaint, Plaintiff brought claims against Attorney
General Jeff Landry and Secretary of the Louisiana Department of Public
Safety and Corrections (“DPSC”) James LeBlanc in their official capacities
under 42 U.S.C. §§ 1983 and 1985. 14 This Court found that Defendants Landry



7 Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
   547 (2007)).
8 Id.
9 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
10 Iqbal, 556 U.S. at 678.
11 Id.
12 Lormand, 565 F.3d at 255–57.
13 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
14 Doc. 1.



                                            3
and LeBlanc were entitled to sovereign immunity from these claims. 15 In his
Amended Complaint, Plaintiff again brings these same claims. Defendants
Landry and LeBlanc again move for dismissal.
       First, Defendants argue that Eleventh Amendment sovereign immunity
bars Plaintiff’s monetary claims against them. Plaintiff’s Amended Complaint
does not, however, appear to reassert claims for monetary damages against
Landry and LeBlanc. As this Court previously explained, Defendants are
entitled to sovereign immunity from those claims. Plaintiff correctly points out,
however, that sovereign immunity does not apply to his claims for injunctive
relief under the Ex Parte Young doctrine. 16
       Landry and LeBlanc next argue that the doctrine of res judicata
prohibits Plaintiff’s claims for injunctive relief against them in light of the
identical lawsuit that Plaintiff filed in state court. In 2017, Plaintiff filed a
lawsuit in Louisiana’s 19th Judicial District Court against the State of
Louisiana through Attorney General Landry. DPSC intervened. In that action,
Plaintiff sought an injunction preventing the Attorney General from infringing
upon his constitutional rights, ignoring the 2014 Ruling, continuing to attempt
to require him to register as a sex offender, and continuing to arrest him for
failing to register as a sex offender. The Attorney General and DPSC filed an
exception seeking dismissal on peremption grounds. They argued that: DPSC
is authorized by statute to determine which sex offender classification a
particular person belongs in; once DPSC notifies the person of the appropriate
classification, the person has one year to challenge it; DPSC notified Plaintiff


15 The Court erroneously dismissed all of Plaintiff’s claims against Landry and LeBlanc
   pursuant to sovereign immunity. However, Defendants moved only for sovereign immunity
   as to his monetary claims. Pursuant to Ex Parte Young, Defendants are not entitled to
   sovereign immunity from Plaintiff’s claims for injunctive relief. 209 U.S. 123 (1908) This
   Court remedies this error herein.
16 Id.



                                             4
in 2010 that he was a Tier II offender; Plaintiff failed to challenge the
classification within one year; accordingly, any challenge to that classification
is perempted. 17 The exception of peremption was granted by the district court
and affirmed by Louisiana’s First Circuit Court of Appeal in 2018. 18 The
Louisiana Supreme Court denied certiorari. 19
      When a federal court is asked to give res judicata effect to a state court
judgment, it must give the same preclusive effect to the state court judgment
as would be given by the courts of that state. 20 Louisiana res judicata law is
governed by Louisiana Revised Statute § 13:4231, which states in pertinent
part that, “[i]f the judgment is in favor of the defendant, all causes of action
existing at the time of final judgment arising out of the transaction or
occurrence that is the subject matter of the litigation are extinguished and the
judgment bars a subsequent action on those causes of action.” A party is
precluded from bringing an action when (1) there is a prior valid judgment; (2)
the prior judgment is final; (3) the parties in the prior suit and the present suit
are the same; (4) the cause or causes of action asserted in the second suit
existed at the time of the final judgment in the first litigation; and (5) the cause
or causes of action asserted in the second suit arose out of the transaction or
occurrence that was the subject matter of the first litigation. 21
      Defendants allege that the 2018 Ruling meets each of the requirements
for the application of res judicata. This Court agrees. The state court judgment
is valid and final, and Plaintiff, DPSC, and the Attorney General were each



17 See Quatrevingt, 242 So. 3d at 634–36.
18 Id.
19 Quatrevingt v. State through Landry, 239 So. 3d 837 (La. 2018).
20 Zatarain v. WDSU–Television, Inc., 79 F.3d 1143 (5th Cir. 1996); see 28 U.S.C. § 1738

   (2014).
21 Gabriel v. Lafourche Par. Water Dist., 112 So.3d 281, 284 (La. App. 1 Cir. 2013) (citing

   Burguieres v. Pollingue, 843 So.2d 1049, 1053 (La. 2003)).

                                            5
parties thereto. In this action, Plaintiff seeks similar injunctive relief to that
which he was denied in the state court judgment. Namely, Plaintiff seeks a
finding that Defendants have violated his constitutional rights under §§ 1983
and 1985 and an injunction (1) preventing Defendants from enforcing sex
offender statutes against him, (2) preventing Defendants from prosecuting him
for violation of sex offender statutes, (3) correcting the sex offender registry,
and (4) requiring notice be issued stating that Plaintiff is not a sex offender.
To the extent that the causes of action brought in this matter are not identical
to those in the state court action, they were certainly available to Plaintiff at
that time and arise out of the subject matter of the state court action. Although
Plaintiff asserts many ways in which he believes the 2018 Ruling is wrong, he
offers no argument to the application of res judicata. Accordingly, Plaintiff’s
claims against Landry and LeBlanc are dismissed.
II.   Motion to Dismiss by Defendants Smith, Cook, and Porter
      In his Original Complaint, Plaintiff brought § 1983 claims against
Defendants St. Tammany Parish Sheriff Randy Smith, Deputy Sheriff
Angelina Cook, and Deputy Sheriff Denis Porter (the “Sheriff Defendants”) in
their official capacities. This Court dismissed those claims, holding that
Plaintiff’s Complaint did not sufficiently allege a policy or custom of the Sheriff
as required under Monell v. Department of Social Services. 22 Plaintiff also
brought individual capacity claims against Defendants Cook and Porter. The
Court dismissed those claims as well, holding that Plaintiff had not alleged
sufficient facts to “suggest that Defendants Cook and Porter did anything
beyond enforcing Louisiana law in their capacities as sheriff’s deputies.” 23




      22   436 U.S. 658 (1978).
      23   Doc. 51.

                                        6
       In his Amended Complaint, Plaintiff again brings these claims.
Defendants have again moved for their dismissal.
          a. Official Capacity Claims
       Plaintiff brings § 1983 claims against the Sheriff Defendants in their
official capacities. Such a claim amounts to a claim against the municipality
itself. “Under Monell, a plaintiff asserting a § 1983 claim against a
municipality must allege (1) the existence of an official policy or custom, (2) a
policymaker’s actual or constructive knowledge of the policy or custom, and (3)
a constitutional violation where the policy or custom is the ‘moving force.’” 24
       Plaintiff’s Amended Complaint asserts that the following policies of the
Sheriff have violated his constitutional rights: (1) a policy of following DPSC’s
determinations over state law, (2) a policy of harassing sex offenders, and (3) a
policy of deliberate indifference to the issuance of false and misleading warrant
affidavits. However, Plaintiff has failed to sufficiently plead facts to support a
§ 1983 claim based on any of these policies. The facts that he does allege—such
as, that deputies temporarily detained him at his home—are not “the
persistent, often repeated, constant violations, that constitute custom and
policy as required for municipal section 1983 liability.” 25 Plaintiff does not
allege any facts suggesting that these policies were widespread or occurred in
cases other than Plaintiff’s. “A customary municipal policy cannot ordinarily
be inferred from single constitutional violations.” 26 Plaintiff’s claims against
Defendants in their official capacities are dismissed.




24 Pudas v. St. Tammany Par., Louisiana, No. CV 18-10052, 2019 WL 2410939, at *3 (E.D.
   La. June 7, 2019) (quoting Valle v. City of Houston, 613 F.3d 536, 541–42 (5th Cir. 2010)).
25 Piotrowski v. City of Houston, 237 F.3d 567, 581 (5th Cir. 2001).
26 Id.




                                              7
             b. Individual Capacity Claims
          Plaintiff next realleges his claims against Cook and Porter in their
individual capacities. Plaintiff alleges that Cook and Porter violated his First,
Fourth, Fifth, and Fourteenth Amendment rights. Defendants argue that
Plaintiff has again failed to state a claim upon which relief can be granted and
that they are entitled to qualified immunity.
          First, Plaintiff claims that Defendants have violated his First
Amendment right to be free from compelled speech and his Fifth Amendment
right to due process by forcing him, through threat of arrest, to register as a
sex offender despite a judicial determination that he should not be required to
register. Second, Plaintiff claims that Defendants have violated his Fourth
Amendment right to be free from unreasonable search and seizure by including
the false or misleading statement that he is a sex offender in warrant affidavits
despite being aware of the 2014 Ruling that he did not plead guilty to a sex
offense. Similarly, Plaintiff alleges that Defendants direct deputies to arrest
him for failure to register as a sex offender despite awareness of the 2014
Ruling. Plaintiff contends Defendants therefore do not have probable cause to
arrest him.
          Plaintiff correctly points out that the sex offender registration laws apply
only to those persons for which Louisiana Revised Statutes § 15:542 requires
registration. 27 Section 15:542 requires registration of any person convicted of
a sex offense. Section 15:541 defines sex offense, in relevant part, as “a
conviction for the offense under the laws of another state, or military,


27   LA. REV. STAT. § 15:542 (“The following persons shall be required to register and provide
     notification as a sex offender or child predator in accordance with the provisions of this
     Chapter: . . . (1) Any adult residing in this state who has pled guilty to, has been convicted
     of, or where adjudication has been deferred or withheld for the perpetration or attempted
     perpetration of, or any conspiracy to commit either of the following: (a) A sex offense as
     defined in R.S. 15:541 . . . .”).

                                                  8
territorial, foreign, tribal, or federal law which is equivalent to an offense
provided for in this Chapter.” The 2014 ruling held that Plaintiff’s conviction
was not a sex offense. Therefore, Plaintiff argues, he is not subject to the sex
offender registry laws, and Defendants continue to violate his constitutional
rights for arresting him on that basis.
       In response, Defendants argue that because Plaintiff is on the state sex
offender registry, as confirmed by the 2018 Ruling, he remains subject to the
sex offender registration laws. Defendants correctly point out that it is neither
false nor misleading to state that Plaintiff is on the sex offender registry. They
argue that they are entitled to rely on the state sex offender registry in seeking
warrants and arresting Plaintiff.
       Notwithstanding which interpretation is correct, Defendants are
entitled to qualified immunity from Plaintiff’s claims. “The doctrine of qualified
immunity protects government officials from liability for civil damages insofar
as their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.” 28 In Saucier v. Katz,
the Supreme Court promulgated a two-step analysis to determine if an official
has stepped outside the bounds of qualified immunity. 29 Under that test, the
initial inquiry is whether the Plaintiff has alleged a constitutional violation. 30
If established, the next inquiry is whether the defendant's conduct was
objectively reasonable in light of clearly established law at the time the conduct
occurred. 31 In Pearson v. Callahan, the Court retreated somewhat from this
rigid two-step inquiry, giving courts leave to decide which prong to consider




28 Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal citations omitted).
29 533 U.S. 194, 201 (2001).
30 Id.
31 Id.



                                              9
first. 32 Qualified immunity is “an immunity from suit rather than a mere
defense to liability.” 33
         This Court finds that it is objectively reasonable for Defendants to rely
on the sex offender registry in preparing search and seizure affidavits and
arresting individuals for failure to comply with the sex offender registration
laws. This is especially true given the confusion created by the 2014 and 2018
Rulings. It was objectively reasonable for Defendants to rely on the sex
offender registry and the 2018 Ruling when preparing a warrant affidavit
representing that Plaintiff is subject to the sex offender registration laws and
seeking to enforce those laws against him. Plaintiff has not pointed to any
clearly established law that suggests that this reliance is not objectively
reasonable. Accordingly, Plaintiff’s claims against Cook and Porter in their
individual capacities are dismissed.


                                    CONCLUSION
         For the foregoing reasons, the Motion to Dismiss by Defendants Jeff
Landry and James LeBlanc (Doc. 57) and the Motion to Dismiss by Defendants
Randy Smith, Angelina Cook, and Denise Porter (Doc. 53) are GRANTED, and
Plaintiff’s claims against them are DISMISSED WITH PREJUDICE.


                            New Orleans, Louisiana this 6th day of April, 2020.




                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE

32   555 U.S. at 236.
33   Id. at 237.

                                           10
